  8:20-cv-00395-RFR-MDN Doc # 34 Filed: 11/25/20 Page 1 of 1 - Page ID # 466




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

MARQUIS PROCAP SYSTEM, LLC,

                       Plaintiff,                                      8:20CV395

        vs.
                                                                        ORDER
NOVOZYMES NORTH AMERICA, INC.,

                       Defendant.




       IT IS ORDERED that the Motion for Withdrawal of Appearances (Filing No. 33) is
granted and Tricia M. Kazinetz and Michael A. Jacobson are deemed withdrawn as counsel of
record for Plaintiff in this case. The show cause deadline is terminated.

       Dated this 25th day of November, 2020.

                                                     BY THE COURT:

                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
